Citation Nr: 1705626	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include a nervous disorder, posttraumatic stress disorder (PTSD), and depressive disorder NOS.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and depressive disorder NOS.

3.  Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1966 with prior periods of active duty training (ACDUTRA) in December 1964 and from August 1965 to September 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims file is now in the jurisdiction of the Muskogee, Oklahoma RO.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In July 1972, the claim of entitlement to service connection for a nervous disorder was denied.  In September 2009, the Veteran filed a claim for service connection for a mental health disability, to include PTSD, which was adjudicated in a September 2010 rating decision along with a claim for service connection for depression inferred by the RO based on findings at an August 2010 VA examination.  The claims were not adjudicated as petitions to reopen.  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board concludes that the September 2009 claim is a petition to reopen the claim of entitlement to service connection for a nervous disorder adjudicated in July 1972.  As the Board herein reopens the claim, the Veteran has not been prejudiced by this determination.  



FINDINGS OF FACT

1.  A March 1976 rating decision declined to reopen a claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not appeal the decision.

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.

3.  No current acquired psychiatric disorder is etiologically related to the Veteran's active military service.

4.  A TBI did not occur during a period of active military service.


CONCLUSIONS OF LAW

1.  The March 1976 rating decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently, 38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and depressive disorder NOS, have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for an acquired psychiatric disorder is harmless given the favorable determination on this matter.

The record also reflects that all available pertinent treatment records have been obtained with respect to the Veteran's service connection claims, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained.  The appropriate VA examinations have been performed.  The VA examiners examined the Veteran, reviewed his claims file, and provided opinions on the pertinent questions asked.  Therefore, the VA examinations are adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran is seeking to reopen a previously denied claim seeking service connection for an acquired psychiatric disorder.  The claim was initially denied in July 1972 on the basis that the Veteran did not have a disability under VA law.  That decision was continued in March 1973, and in April 1973, the Veteran filed a notice of disagreement with the denial.  A Statement of the Case was issued, but the Veteran did not perfect the appeal.  Therefore, the July 1972 rating decision became final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In July 1975, the Agency of Original Jurisdiction (AOJ) reopened a March 1975 petition to reopen the claim, but denied service connection for a nervous disorder.  Although the Veteran did not appeal this decision, he did submit several lay statements within a year of the denial.  38 C.F.R. § 3.156(b).  In March 1976, the AOJ issued a rating decision that considered the evidence submitted subsequent to the July 1975 rating decision and continued to deny the claim of service connection.  The Veteran did not appeal this decision; thus, it became final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
In association with the most recent claim, a September 2010 VA examination report shows a diagnosis of depressive disorder NOS.  This evidence is new in that it was not of record in March 1976 and material as it relates to an unestablished fact at the time of the prior claim, namely the presence of an acquired psychiatric disorder that may have been incurred in service.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is in order.

III. Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA.  Id.  With regard to National Guard service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  Inactive duty training is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  

Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  Such travel will be considered active service when an injury or covered disease is incurred while proceeding directly to or returning directly from ACDUTRA.  VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.  38 C.F.R. § 3.6(e).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Personality disorders are not acquired psychiatric disorders, but are considered to be congenital or developmental defects for which service connection may not be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  

Moreover, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person whose service-connected benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  
        
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 



Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran asserts that he has a disability as a result of a TBI sustained from an assault during a period of ACDUTRA in September 1965.  He also asserts that he has an acquired psychiatric disorder due to the trauma of the encounter.  Unfortunately, the criteria for service connection have not been met for these claims as the injury cited by the Veteran did not occur during a period of active duty, ACDUTRA, or INACDUTRA.  

The Veteran's service personnel records reveal that he reported for ACDUTRA at 1900 hours on August 22, 1965 and departed from ACDUTRA at 1600 hours on September 3, 1965.  Medical records dated September 4, 1965 reveal that the Veteran was admitted to a hospital in Galveston at 1:30 a.m. after being hit in the jaw during a fight on the beach the night before his admission.  He arrived at the hospital via ambulance with a police officer accompanying the ambulance.  The Veteran has testified that after he was released from ACDUTRA on September 3, 1965, he and two friends got off the ship, caught a cab to Galveston, Texas, and then got a motel room for the night.  They then proceeded to go out to a bar, where the Veteran had a few drinks.  He reported that after he left the bar, he does not remember what happened until he woke up in a hospital later that night.  Board Hearing Tr. at 8-9.  

Service connection is appropriate for disabilities incurred when a Veteran is traveling directly to and from periods of ACDUTRA.  Here, the Veteran's injury occurred the night of September 3, 1965, many hours after the Veteran departed from ACDUTRA.  He had gotten a motel room and gone out to a bar prior to when the injury occurred.  Based on this evidence, the Board concludes that the injury did not occur during direct travel from the Veteran's period of ACDUTRA; thus, it did not occur during a period of active service.  38 C.F.R. § 3.6(e).

At the July 2013 hearing and in written argument submitted in July 2013, the Veteran's attorney argued that service records showing the Veteran was discharged from ACDUTRA on September 3, 1965 were false and that a record she had obtained reflects the Veteran was discharged on September 6, 1965.  The Board has examined the noted record and concludes that it does not show the Veteran was discharged from ACDUTRA on September 6.  Rather, a certification on this record reflects that it is a photocopy of an original admit card of the Veteran to the USPHS in Galveston, Texas.  The record indicates that the Veteran was admitted to the hospital on September 4, 1965 and discharged on September 6, 1965.  Thus, it merely reflects the dates he was in the hospital after his injury on September 3, 1965 and does not support a conclusion that he was discharged from service on September 6, 1965.  All pertinent service records reflect the Veteran was discharged from ACDUTRA at 1600 hours on September 3, 1965, and there is no evidence that supports the Veteran's attorney's allegation that such records were falsified.

The Board has also considered the statement by a registered nurse, received in October 2013, which states the opinion that the Veteran received treatment for a serious head trauma in September 1965.  However, as discussed above, it is the timing of the injury that subverts the claim, as it did not occur during a period of active service.  The Veteran has not alleged and the evidence does not show that he experienced any other head injury during a period of active service.  Consequently, the Board determines that the Veteran did not sustain a TBI during active military service; and thus does not meet the element of service connection that requires an injury or event incurred during active service.   

Similarly, any acquired psychiatric disorder that may have arisen from the assault in September 1965 may not be service-connected on that basis.  It is apparent from the Veteran's submissions, including "buddy" statements, and his July 2013 hearing presentation, that the only theory of entitlement he is advancing is that he has an acquired psychiatric disorder due to the assault.  Nevertheless, whether the Veteran has an acquired psychiatric disorder that is otherwise a result of his active duty service is also for consideration. 

Here, service treatment records do reflect an in-service event.  Specifically, the Veteran's period of active duty began in February 1966, and a March 1966 service treatment record shows that he reported having been nervous for the previous 12 years.  A hospital discharge summary from April 1966 shows that the Veteran was diagnosed with depressive reaction and that the diagnosis was later revised to be schizoid personality disorder, which was also noted on his May 1966 separation examination.  This evidence raises questions about whether a psychiatric disability preexisted the Veteran's active service.  His February 1966 active duty examination is, however, negative for any complaint, treatment, or diagnosis related to an acquired psychiatric disorder; thus, he is presumed sound as to a psychiatric disability.  Also, The February 1966 examination also does not mention the September 1965 assault and subsequent injury.  Thus, the only evidence that the Veteran may have had any psychiatric disorder at entrance into active duty is his March 1966 report of a history of nervousness.  Nervousness is not a diagnosis of a disability, but a feeling or symptom that is observable by a lay witness.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1816 (32d ed.) (defining symptom as subjective evidence of a disease or of a patient's condition, i.e., such evidence as perceived by the patient).  Moreover, the only mental health disorder diagnosed in service treatment records is a personality disorder, which is not a disability for the purposes of service connection.  38 C.F.R. § 3.303(c).  There is also no evidence that there was a disease or injury that superimposed on the diagnosed personality disorder during service.  See VAOPGCPREC 82-90.  Consequently, service connection is not warranted for an acquired psychiatric disorder on this basis.  

At the July 2013 hearing, the Veteran's attorney argued that the two diagnoses noted in the March and April 1966 service treatment records of depressive reaction and schizoid personality disorder were assigned simultaneously, but the Narrative Summary of the Veteran's hospitalization clearly establishes that the admission diagnosis of depressive reaction was revised to be schizoid personality disorder after three days of treatment and observation.  The Veteran's attorney states that a lot of the Narrative Summary is false, but does not clarify what is false in the report.  However, beyond her assertions, there is nothing in the record to support the conclusion that the service treatment records were falsified or manipulated in any way to support the personality disorder diagnosis.

Medical evidence from the decades following service shows treatment for various psychiatric diagnoses, including anxiety reaction, passive-aggressive/borderline personality disorder, depression, and dysthymic disorder.  The earliest treatment evidence is dated in February 1968 when the Veteran was diagnosed with anxiety reaction.  The Veteran was also treated for alcohol dependence on a number of occasions.  It is not clear when the alcohol abuse began, but an April 1968 private treatment record states that the Veteran was drinking quite often.  

The September 2010 VA examiner diagnosed alcohol dependence, depressive disorder NOS, and personality disorder NOS.  The examiner indicated that a diagnosis of PTSD could not be made because the Veteran claims not to remember the actual assault that led to his injury in September 1965.  At the July 2013 hearing, the Veteran's attorney argued that this reasoning is invalid; however, to reiterate, as the assault did not happen during a period of qualifying service, any disability stemming from that assault cannot be service-connected on a direct basis, and thus, the argument is rendered immaterial.  

Upon a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's current mental illness symptoms are a consequence of his years of alcohol abuse.  The examiner opined, therefore, that the Veteran's psychiatric disorders are not caused by or a result of his military service.  Service connection on a direct basis for any disability stemming from alcohol abuse is also precluded as a matter of law.  38 C.F.R. § 3.301(d).

The Veteran is competent to speak to his medical history and mental health symptoms.  However, his arguments focus on associating his disabilities with the September 1965 assault which, as explained above, did not occur during a qualifying period of active service.  Other than the March and April 1966 records discussed above, his service treatment records are silent for complaint, treatment, or diagnosis associated with an acquired psychiatric disorder.  As noted, any disability resulting from the Veteran's personality disorder or alcohol abuse cannot be service-connected.    

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  Nevertheless, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of service connection for TBI and for an acquired psychiatric disorder, so that doctrine is not applicable and the claims are denied.  


ORDER

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and depressive disorder NOS, is denied.

Service connection for TBI is denied.




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


